Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 6, 2020

                                     No. 04-19-00892-CV

                         IN THE INTEREST OF L.M.R., A Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02001
                         Honorable Peter A. Sakai, Judge Presiding


                                       ORDER
        On March 4, 2020, appellee, L.R., filed an appellee’s brief and motion requesting a two
day extension of time to file the brief. After consideration, we GRANT the motion and deem
the brief timely filed.

       It is so ORDRED on this 6th day of March, 2020.

                                                                         PER CURIAM




       ATTESTED TO: _____________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court